Citation Nr: 1409612	
Decision Date: 03/06/14    Archive Date: 03/18/14

DOCKET NO.  06-34 882	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, the Commonwealth of Puerto Rico


THE ISSUE

Entitlement to an initial evaluation higher than 30 percent for chronic rhinosinusitis.


REPRESENTATION

Appellant represented by:	Vietnam Veterans of America


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

Anthony Flamini, Counsel


INTRODUCTION

The Veteran served on active duty from November 1968 to July 1970.

This matter is before the Board of Veterans' Appeals  (Board) on appeal from a January 2006 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in San Juan, the Commonwealth of Puerto Rico. 

In June 2007, the Veteran appeared at a hearing before a Decision Review Officer. A transcript of the hearing is in the record.

In February 2013, the Board issued a decision which, in pertinent part, denied an initial rating higher than 30 percent for chronic rhinosinusitis.  The Veteran appealed the Board's decision to the U.S. Court of Appeals for Veterans Claims (Court).  In an October 2013 Court Order granting a Joint Motion for Partial Remand (JMR), the Court remanded the claim back to the Board for further consideration and development.  

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

The Veteran seeks an initial rating in excess of 30 percent for his service-connected rhinosinusitis.  He was last provided with a VA nose, sinus, larynx, and pharynx examination in February 2010.  Although he was provided with a VA respiratory examination in November 2011, this examination dealt solely with evaluation of his service-connected chronic bronchial asthma.  

In March 2011, the Veteran made an unscheduled visit to his VA primary care provider due to severe nasal congestion associated with neck pain and occasional dyspnea.  He was diagnosed as having acute and chronic sinusitis.  In December 2011, the Veteran again sought treatment for general malaise, rhinorrhea, cough, and dark sputum production for three days.  He was diagnosed as having acute bronchitis, to rule out community-acquired pneumonia.  Moreover, in his August 2010 Informal Hearing Presentation, the Veteran indicated that his rhinosinusitis worsened since his February 2010 VA examination.  

Generally, when a claimant asserts that the severity of a disability has increased since the most recent rating examination, an additional examination is appropriate. VAOPGCPREC 11-95 (April 7, 1995); see also Snuffer v. Gober, 10 Vet. App. 400 (1997); Caffrey v. Brown, 6 Vet. App. 377   (1994).  Therefore, the appeal must be remanded so that the Veteran may be scheduled for another VA examination to evaluate the current severity of his service-connected rhinosinusitis. 

Accordingly, the case is REMANDED for the following action:

1. The Veteran should be provided with an appropriate VA examination to determine the current nature and severity of his service-connected rhinosinusitis.  All indicated tests and studies should be undertaken.  The claims file, including a complete copy of this remand, must be made available for review of the Veteran's pertinent medical history.

Based on examination of the Veteran, and review of all pertinent evidence, the examiner should render specific findings as to whether the Veteran had polyps and/or nasal obstruction.  In addition, the examiner should address the VA treatment records showing treatment for sinus-related symptomatology in March 2011 and December 2011.  

All opinions offered should be accompanied by a rationale.

2.  After the development requested is completed, readjudicate the claim on appeal. If the benefit sought remains denied, then furnish the Veteran and his representative a supplemental statement of the case and afford the appropriate period to respond. Thereafter, the case should be returned to the Board as warranted.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



_________________________________________________
U. R. POWELL
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).


